

EXHIBIT 10.1



EXECUTION COPY


AMENDMENT NO. 2 dated as of February 19, 2016 (this “Amendment”), to the CREDIT
AGREEMENT dated as of May 12, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among THE CHEMOURS COMPANY,
a Delaware corporation (the “Borrower”), the LENDERS and ISSUING BANKS party
thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”). Capitalized terms used in this Amendment but not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.
WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth therein;
WHEREAS the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein; and
WHEREAS the undersigned Lenders are willing to amend such provisions of the
Credit Agreement, in each case on the terms and subject to the conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1. Amendments to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:


(a) The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Applicable Total Net Leverage Ratio” means, for any date during any period set
forth below, the ratio set forth below opposite such period:
Period
Ratio
Effective Date through December 31, 2015
5.75 to 1.00
January 1, 2016, through June 30, 2016
5.50 to 1.00
July 1, 2016, through September 30, 2016
5.25 to 1.00
October 1, 2016, through December 31, 2016
5.00 to 1.00
January 1, 2017, through December 31, 2017
4.75 to 1.00
January 1, 2018, and thereafter
4.50 to 1.00











--------------------------------------------------------------------------------





2



“Interest Expense Coverage Ratio” means, on any date, the ratio of (a)
Consolidated EBITDA to (b) Consolidated Cash Interest Expense, in each case for
the period of four consecutive fiscal quarters of the Borrower ended on such
date (or, if such date is not the last day of a fiscal quarter of the Borrower,
ended on the last day of the fiscal quarter of the Borrower most recently ended
prior to such date).
(b) The definition of the term “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended as follows:


(i)by replacing the text “set forth in Section 6.12” in clause (b)(vii) of the
definition of “Consolidated EBITDA” with the text “of the Interest Expense
Coverage Ratio”


(ii)by replacing in its entirety the last paragraph of such definition with the
following text:


Notwithstanding anything in this Agreement to the contrary and solely for the
purpose of calculating the financial maintenance covenants set forth in Sections
6.12 and 6.13 and for calculating the Total Net Leverage Ratio and the Interest
Expense Coverage Ratio, as applicable, in each of the definition of “Permitted
Acquisition”, Section 2.21(a), Section 5.13 and clauses (g) and (p) of Section
6.01 (but not for any calculation of the Total Net Leverage Ratio in the
definition of “Permitted Acquisition” or clause (g) or (p) of Section 6.01
referenced in the parenthetical statement therein following the termination of
the Revolving Commitments and the reduction of the Revolving Exposure to zero)
(and without duplication of any adjustment to Consolidated EBITDA resulting from
the determination of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.05), the determination of Consolidated EBITDA for any period of four
fiscal quarters of the Borrower shall give pro forma effect to all expected cost
savings (without duplication of actual cost savings) resulting from any
Permitted Cost Savings Action (as defined below), to the extent that such cost
savings are factually supportable and have been realized or are reasonably
expected to be realized within 365 days after the date on which the conditions
for such Permitted Cost Savings Action specified in clauses (a) and (b) of the
definition thereof have been satisfied; provided that (a) the Borrower shall
have delivered to the Administrative Agent a certificate of the chief financial
officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that such cost savings meet the requirements
set forth in this sentence, together with reasonably detailed evidence in
support thereof, (b) if any cost savings included in any pro forma calculations
based on the expectation that such cost savings will be realized within 365 days
after the date on which the conditions for








--------------------------------------------------------------------------------





3



such Permitted Cost Savings Action specified in clauses (a) and (b) of the
definition thereof have been satisfied shall at any time cease to be reasonably
expected to be so realized within such period, then on and after such time pro
forma calculations required hereunder shall not reflect such cost savings and
(c) the aggregate amount of cost savings included in any calculation based upon
this sentence shall not exceed (i) solely for the purpose of calculating the
financial maintenance covenants set forth in Sections 6.12 and 6.13, for any
period of four fiscal quarters of the Borrower (x) ending on or prior to June
30, 2017, $125,000,000 and (y) ending after June 30, 2017, $80,000,000 and (ii)
for any other purpose described in this paragraph, for any period of four fiscal
quarters of the Borrower (x) ending on or prior to June 30, 2016, $115,000,000
and (y) ending after June 30, 2016, $80,000,000. For purposes hereof, “Permitted
Cost Savings Action” means any action that (a) is authorized by the Borrower and
(b) with respect to which a charge to Consolidated Net Income has been taken, so
long as such authorization and the related charge to Consolidated Net Income
occur after the Effective Date and prior to (i) solely for the purpose of
calculating the financial maintenance covenants set forth in Sections 6.12 and
6.13, July 1, 2017, and (ii) for any other purpose described in this paragraph,
July 1, 2016.
(c) The definition of the term “Permitted Acquisition” in Section 1.01 of the
Credit Agreement is hereby amended by replacing in its entirety clause (d) of
such definition with the following text:


(d) the Total Net Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such acquisition as of the last day of the most recently ended fiscal
quarter of the Borrower, does not exceed the Applicable Total Net Leverage Ratio
as of such day (or, if the Revolving Commitments have been terminated and the
Revolving Exposure has been reduced to zero, the Total Net Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to such acquisition as of
the last day of the most recently ended fiscal quarter of the Borrower, is less
than 4.50 to 1.00)
(d) The definition of the term “Senior Secured Debt” in Section 1.01 of the
Credit Agreement is hereby amended by adding the following sentence at the end
of such definition:


Solely for the purpose of calculating the financial maintenance covenant set
forth in Section 6.13, Indebtedness in respect of any Permitted Receivables
Facility that does not otherwise qualify as Senior Secured Debt shall be deemed
to be Senior Secured Debt.








--------------------------------------------------------------------------------





4



(e) The definition of the term “Senior Secured Net Leverage Ratio” in Section
1.01 of the Credit Agreement is hereby amended by replacing in its entirety
clause (a)(ii) of such definition with the following text:


(ii) Unrestricted Cash as of such date (provided, however, that, solely for the
purpose of calculating the financial maintenance covenant set forth in Section
6.13, the amount of Unrestricted Cash so deducted pursuant to this clause (ii)
shall not exceed $400,000,000)
SECTION 2. Amendment to Section 1.06. Section 1.06(b) of the Credit Agreement is
hereby amended by replacing in their entirety clauses (A) and (B) of such
Section with the following text:


(A) testing the financial maintenance covenants under Sections 6.12 and 6.13 and
for calculating the Total Net Leverage Ratio and the Interest Expense Coverage
Ratio, as applicable, in each of the definition of “Permitted Acquisition”,
Section 2.21(a), Section 5.13 and clauses (g) and (p) of Section 6.01 (but not
for any calculation of the Total Net Leverage Ratio in the definition of
“Permitted Acquisition” or clause (g) or (p) of Section 6.01 referenced in the
parenthetical statement therein following the termination of the Revolving
Commitments and the reduction of the Revolving Exposure to zero), at the
Exchange Rate as of the last day of the fiscal quarter for which such
measurement is being made, and (B) calculating the Consolidated Cash Interest
Expense, the Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio
(other than for purposes of determining compliance with Sections 6.12 and 6.13
and for purposes of the other calculations expressly referenced in the
immediately preceding clause (A)), at the Exchange Rate as of the date of
calculation, and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Hedging Agreements
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar Equivalent of such
Indebtedness
SECTION 3. Amendments to Section 2.21. Section 2.21(a) of the Credit Agreement
is hereby amended as follows:
(a) by replacing in its entirety the text of subclause (C) of such Section
occurring prior to the first proviso of such subclause with the following text:


(C) after giving effect to such Incremental Extension of Credit and the
application of the proceeds therefrom (and assuming that the full amount of such
Incremental Extension of Credit shall have been funded as Loans as of such
date), (x) the Interest Expense Coverage Ratio, calculated on a Pro Forma Basis
as of the last day of the most recently ended fiscal quarter of the Borrower, is
not less than 3.00 to 1.00 and (y) the Total Net








--------------------------------------------------------------------------------





5



Leverage Ratio, calculated on a Pro Forma Basis as of the last day of the most
recently ended fiscal quarter of the Borrower, does not exceed the Applicable
Total Net Leverage Ratio as of such day
(b) by replacing the text “ratio of Consolidated EBITDA to Consolidated Cash
Interest Expense” in clause (C) of such Section with the text “Interest Expense
Coverage Ratio”


SECTION 4. Amendment to Section 5.01. Section 5.01 of the Credit Agreement is
hereby amended by adding the following new subclause (D) to clause (c)(ii) of
such Section:


and (D) of the Senior Secured Net Leverage Ratio and the Interest Expense
Coverage Ratio (in each case, calculated without giving effect to any adjustment
or other term that is applicable to the calculation of such ratio solely for the
purpose of calculating the financial maintenance covenant set forth in Section
6.12 or Section 6.13, as applicable) and of the Total Net Leverage Ratio, in
each case as of the last day of the fiscal year or fiscal quarter of the
Borrower, as applicable, covered by the financial statements delivered pursuant
to such clause (a) or clause (b), as applicable, together with such certificate
SECTION 5. Amendment to Section 5.13. Section 5.13 of the Credit Agreement is
hereby amended by replacing in its entirety clause (b) of such Section with the
following text:


(b) immediately after giving effect to such designation, (i) the Interest
Expense Coverage Ratio, calculated on a Pro Forma Basis as of the last day of
the most recently ended fiscal quarter of the Borrower, is not less than 3.00 to
1.00 and (y) the Total Net Leverage Ratio, calculated on a Pro Forma Basis as of
the last day of the most recently ended fiscal quarter of the Borrower, does not
exceed the Applicable Total Net Leverage Ratio as of such day, and the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer setting forth reasonably detailed calculations demonstrating compliance
with this clause (b)
SECTION 6. Amendments to Section 6.01. Section 6.01 of the Credit Agreement is
hereby amended as follows:


(a) Clause (g) of Section 6.01 of the Credit Agreement is hereby amended by
replacing in its entirety the second proviso of such clause with the following
text:


provided, further, that, immediately after giving effect to any incurrence of
Indebtedness in accordance with this clause (g), the Total Net Leverage








--------------------------------------------------------------------------------





6



Ratio, calculated on a Pro Forma Basis after giving effect to such incurrence as
of the last day of the most recently ended fiscal quarter of the Borrower, does
not exceed the Applicable Total Net Leverage Ratio as of such day (or, if the
Revolving Commitments have been terminated and the Revolving Exposure has been
reduced to zero, the Total Net Leverage Ratio, calculated on a Pro Forma Basis
after giving effect to such incurrence as of the last day of the most recently
ended fiscal quarter of the Borrower, is less than 4.50 to 1.00)
(b) Clause (p) of Section 6.01 of the Credit Agreement is hereby amended by
replacing in its entirety subclause (ii) of such clause with the following text:


(ii) the Total Net Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such incurrence as of the last day of the most recently ended fiscal
quarter of the Borrower, does not exceed the Applicable Total Net Leverage Ratio
as of such day (or, if the Revolving Commitments have been terminated and the
Revolving Exposure has been reduced to zero, the Total Net Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to such incurrence as of the
last day of the most recently ended fiscal quarter of the Borrower, is less than
4.50 to 1.00)
SECTION 7. Amendment to Section 6.12. Section 6.12 of the Credit Agreement is
hereby amended in its entirety to read as follows:


SECTION 6.12. Interest Expense Coverage Ratio. Solely with respect to the
Revolving Commitments and the Revolving Exposure, the Borrower will not permit
the Interest Expense Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower ending on or about any date during any period set forth
below to be less than the ratio set forth below opposite such period (provided
that the Borrower shall not be required to comply with the financial maintenance
covenant set forth in this Section at any time during the continuance of an
Investment Grade Rating Period):
Period
Ratio
October 1, 2015, through June 30, 2017
1.75 to 1.00
July 1, 2017, through December 31, 2017
2.00 to 1.00
January 1, 2018, through June 30, 2018
2.25 to 1.00
July 1, 2018, through December 31, 2018
2.50 to 1.00
January 1, 2019, and thereafter
3.00 to 1.00



SECTION 8. Amendment to Section 6.13. Section 6.13 of the Credit Agreement is
hereby amended in its entirety to read as follows:










--------------------------------------------------------------------------------





7



SECTION 6.13. Senior Secured Net Leverage Ratio. Solely with respect to the
Revolving Commitments and the Revolving Exposure, the Borrower will not permit
the Senior Secured Net Leverage Ratio for any period of four consecutive fiscal
quarters of the Borrower ending on or about any date during any period set forth
below to exceed the ratio set forth below opposite such period:
Period
Ratio
October 1, 2015, through December 31, 2016
3.50 to 1.00
January 1, 2017, through June 30, 2017
3.00 to 1.00
July 1, 2017, through December 31, 2017
2.75 to 1.00
January 1, 2018, through June 30, 2018
2.50 to 1.00
July 1, 2018, through December 31, 2018
2.25 to 1.00
January 1, 2019, and thereafter
2.00 to 1.00



SECTION 9. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders and the Issuing Banks
that:


(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date hereof (other than with respect to any representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty is true and correct in all material respects (or in
all respects, as applicable) as of such earlier date).
(c) At the time of and immediately after giving effect to this Amendment, no
Default shall have occurred and be continuing.


SECTION 10. Effectiveness. This Amendment shall become effective as of the date
first above written (the “Amendment Effective Date”) when (a) the Administrative
Agent shall have received counterparts of this Amendment that, when taken
together, bear the signatures of the Borrower and a Majority in Interest of the
Revolving Lenders and (b) the Administrative Agent and the Lenders shall have
received payment of all fees and expenses required to be paid or reimbursed by
the Borrower or any other Loan Party under or in connection with this Amendment
and any other Loan Document, including those fees and expenses set forth in
Section 15 hereof.










--------------------------------------------------------------------------------





8



SECTION 11. Revolving Commitment Reduction. The Borrower hereby irrevocably
requests that, effective as of the Amendment Effective Date, the Revolving
Commitments be reduced in accordance with Sections 2.08(b) and (c) of the Credit
Agreement by an aggregate amount equal to $250,000,000 (the “Commitment
Reduction”). The foregoing request constitutes the notification to the
Administrative Agent required pursuant to Section 2.08(c) of the Credit
Agreement, and the Lenders party hereto hereby waive the three Business Days
advance notice required by Section 2.08(c) of the Credit Agreement with respect
to the foregoing request.


SECTION 12. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower or any other
Loan Party to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. After the date hereof, any reference in the Loan
Documents to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.


SECTION 13. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


(b)EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
SECTION 14. Counterparts; Amendment. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment. This Amendment may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by the Borrower, the
Administrative Agent and a Majority in Interest of the Revolving Lenders.


SECTION 15. Fees and Expenses. (a) The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender that consents to this
Amendment by 5:00 p.m., New York City time, on February 17, 2016, an amendment
fee (the “Amendment Fee”) in an amount equal to 0.15% of the Revolving
Commitment of








--------------------------------------------------------------------------------





9



such Lender immediately prior to the effectiveness of this Amendment (for the
avoidance of doubt, determined prior to giving effect to the Commitment
Reduction). The Amendment Fee will be paid in immediately available funds on,
and subject to the occurrence of, the Amendment Effective Date.


(b)The Borrower agrees to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses in connection with this Amendment to the extent required
under Section 9.03 of the Credit Agreement.


SECTION 16. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.




[Signature Pages Follow]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


THE CHEMOURS COMPANY
By
 
/s/ Sameer Ralhan
 
Name: Sameer Ralhan
 
Title: Treasurer















--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
By
 
/s/ Peter S. Predun
 
Name: Peter S. Predun
 
Title: Executive Director
 
 
 
 
 











--------------------------------------------------------------------------------




LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution:
 
 
Bank of America, N.A.
 
 
By
 
/s/ Chris DiBiase
 
Name: Chris DiBiase
 
Title: Director
 
 
For those Lenders requiring a second signature:
 
 
By
 
 
 
Name:
 
Title:











--------------------------------------------------------------------------------






LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFG, LTD:
 
 
By
 
/s/ Mustafa Kahn
 
Name: Mustafa Kahn
 
Title: Director











--------------------------------------------------------------------------------






LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution: Barclays Bank PLC
 
 
 
 
 
By
 
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title: Vice President











--------------------------------------------------------------------------------






LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
BNP Paribas:
 
 
 
 
By
 
/s/ Michael Pearce
 
Name: Michael Pearce
 
Title: Managing Director
 
 
By
 
/s/ Michael Hoffman
Name: Michael Hoffman
Title: Vice President













--------------------------------------------------------------------------------






LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution:
 
 
Citibank, N.A.
 
 
By
 
/s/ John Tucker
Name: John Tucker
Title: Vice President
 
 
For those Lenders requiring a second signature:
 
 
By
 
 
 
Name:
 
Title:













--------------------------------------------------------------------------------






LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution:
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
By
 
/s/ Bill O’Daly
 
Name: BILL O’DALY
 
Title: AUTHORIZED SIGNATORY
 
For those Lenders requiring a second signature:
 
By
 
/s/ Max Wallins
 
Name: Max Wallins
 
Title: Authorized Signatory













--------------------------------------------------------------------------------






LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution:
 
 
GOLDMAN SACHS BANK USA
 
 
By
 
/s/ Jerry Li
 
Name: JERRY LI
 
Title: AUTHORIZED SIGNATORY
 
 
For those Lenders requiring a second signature:
 
By
 
 
 
Name:
 
Title:











--------------------------------------------------------------------------------








LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution:
 
 
HSBC Bank USA, N.A.
 
 
By
 
/s/ Richard Dalton
 
Name: Richard Dalton
 
Title: Director
 
 
For those Lenders requiring a second signature:
 
 
By
 
 
 
Name:
 
Title:











--------------------------------------------------------------------------------








LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution:
 
 
Mizuho Bank, Ltd.
 
 
By
 
/s/ Donna DeMagistris
 
Name: Donna DeMagistris
 
Title: Authorized Signatory













--------------------------------------------------------------------------------






LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution:
 
 
ROYAL BANK OF CANADA
 
 
By
 
/s/ James F. Disher
 
Name: James F. Disher
 
Title: Authorized Signatory













--------------------------------------------------------------------------------






LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution:
 
 
SANTANDER BANK, N.A.
 
 
By
 
/s/ William Maag
 
Name: William Maag
 
Title: Managing Director











--------------------------------------------------------------------------------








LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
Name of Institution:
 
 
Toronto Dominion (New York) LLC
 
 
By
 
/s/ Rayan Karim
 
Name: Rayan Karim
 
Title: Authorized Signatory
 
 
For those Lenders requiring a second signature:
 
 
By
 
 
 
Name:
 
Title:









